Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This communication is a Non-Final Office Action on the merits. Claims 1-20, are currently pending and have been considered below.  
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/18/2020 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a platform for sharing media.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).).
Step 1: Does the Claim Fall within a statutory Category?
Yes. Claims 17-20 are a method, and therefore are directed to the statutory class of process. Claims 1-11 are a system which recites memory, a processor, platforms, and devices, and therefore are directed to the statutory class of machine. Claims 12-16 recite a non-transitory computer-readable storage medium, which is interpreted as a system because they recite processors, devices and platforms, and therefore are directed to the statutory class of machine.
Step 2A: Prong 1: Is a judicial Exception Recited?
Yes. The list below identifies the claim limitations that recite an abstract idea for each independent claim.
Independent Claim 17: Identifying Abstract Ideas and Additional Elements using Broadest Reasonable Interpretations
The claim limitations fall into the abstract group of "Organizing Human Activity - commercial interaction, e.g. advertising, sales, marketing, commerce, etc.". For example they discuss: 

2. generating data for transmission
3. receiving audience request to establish real-time communication with the producer of the data
4. establishing the communication
5. parsing profile data to identify interest and preferences
6. analyzing the engagement data to identify similarities
7. generating and audience interaction score in real-time based on current engagement data interests and preferences
8. generating recommendations for the producer

Independent Claims 1 and 12: Identify similar Abstract Ideas and Additional Elements using Broadest Reasonable Interpretations
Dependent Claims
The dependent claims were examined to determine if they overcome the deficiencies of the independent claims and they did not.



Step 2A: Prong 2: Is the Abstract Idea Integrated into a Practical Application?
No. the judicial exception is not integrated into a practical application. And the additional elements (processors, devices, platforms) in the independent and dependent claims) alone or in combination do not:
(i) improve technology in form or function, (ii) use a particular machine, (iii) effect a transformation, or (iv) apply meaningful use beyond general linking. Rather the 
the devices, and platforms are field of use– MPEP 2106.05 (h)
and the processor is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). 

Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the claimed processors amount to no more than mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. 
     
Therefore Claims 1-20 are rejected. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7, 9-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 20120124486), in view of Tabe (US 20150271557), and further in view of Tsai et al. (US 20150347593). 
Claim 1:
Robinson discloses
A system comprising: one or more processors (see 0255]);
memory (see [0200]) coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors to:
generate, via a curator input, curated IRL-media data, based at least in part on the raw IRL-media data, the curated IRL-media data including a temporal placement of a product-service offering;
(see Robinson [0031] which discloses sponsors [merchants] of videos modifying [curating] videos to suit users etc.
See also “[0108] Imagery such as branding can be inserted real-time into a "live" virtual experience. For example, a viewer could click on a brand insertion and see virtual product rooms, virtual meeting rooms, virtual social networks, and the like, while still in the video. If the McDonalds' brand insertion were clicked on, the viewer could be placed in a social networking room that is completely branded everywhere by McDonalds.TM., giving advertisers more exposure to viewers' attention“.)
generate a plurality of IRL-media data for transmission to more than one type of third-party multimedia platform for dissemination to audience devices, [corresponding to a social media platform, a social networking platform, and a multimedia platform] – See Tabe below;
(see Robinson [0170]…”FIGS. 9K-9M illustrate a gaming application in which users having different gaming platforms such as Sony's PlayStation 3 (PS3) and Microsoft's Xbox 360 can nevertheless play together using a common set of tools in an ADDnCLICK Window/Room“
[0250] ..” (d) The invention enables a richer experience (through the gathering of Users and interactions in a social network) for numerous online activities including: (i) shopping; (ii) education; (iii) ecommerce; (iv) training; (v) communications; (vi) simultaneous sharing of displayed information on internet-connected Devices (e.g., desktop sharing, web browser sharing, etc.); (vii) searching; (viii) push & pull applications; (ix) anonymous communications; (x) new forms of game development and game environments; (xi) rich presence“
[0217] ..” Users can also place objects in the panoramic environment, including objects created by the user or by a third party. Those objects can be defined as being content and can be used to link users together who are engaged in the same/similar content“).
receive, from an audience device of the one or more audience devices, an engagement request to establish a communication channel between the audience device and an engagement entity associated with the curated IRL-media data;

establish, on an engagement platform, a real-time communication connection for an individual interaction between the audience device and an engagement device of the engagement entity, based at least in part on the engagement request;
(see Robinson [0052] which discloses audio and video digital content [communication channel] in a social network environment
[0093] ..” Users will be able to drag and drop or upload content from one web community/web page to the other through the ADDnCLICK platform. This feature gives users the ability to have a richer and unlimited social experience among users of all web communities that: (i) is not limited to members of just one web community; (ii) is interactive; (iii) is in real time; and (iv) is in one unifying, central platform“
[0161] ..one aspect of engagement request, that is requests related to IDs..” then at block 808 it is determined whether one or more of the users has requested that he or she be treated as a private user whose contents and creation or viewing habits are confidential. If not, then at block 810 it is determined whether one or more of the users has requested that he or she be treated as an anonymous (ANON) user whose identity is confidential. If not, then at block 812, non-private and anonymous users are invited, based upon their common interests, into a rich-content social network“)
analyze the real-time communication connection to generate current engagement metadata; 
(see Robinson [0112] which discloses using user click activity to recommend content of interest
[0093] ..” Users will be able to drag and drop or upload content from one web community/web page to the other through the ADDnCLICK platform. This feature gives users the ability to have a richer and unlimited social experience among users of all web communities that: (i) is not limited to members of just one web community; (ii) is interactive; (iii) is in real time; and (iv) is in one unifying, central platform“).
Robinson does not disclose
receive, from a producer device, raw In-Real Life (IRL)-media data; 
parse engagement entity profile data associated with the engagement entity to identify interests and preferences associated with the engagement entity
generate an Audience Interaction (Al)-score for the individual interaction, based at least in part on analysis of the current engagement metadata and the interests preferences associated with the engagement entity
generate one or more recommendations for transmission to the engagement entity, based at least in part on the AI-score being greater than a predetermined threshold.
While Robinson discloses individual types of third-party multimedia platforms, it is not clear that these platforms include: a social media platform, a social networking platform, and a multimedia platform
Tabe teaches
a social media platform, a social networking platform, and a multimedia platform
(see Tabe [0199] …”CA [communication apparatus] 430 further comprises a system and/or tool for enabling personalized stylist services that include evaluating the physical attributes of a person/business lifestyle, lifestyle expression, corporate fashion, business fashion, casual fashion, cultural fashion, community fashion, and fashion styles of others; recommending … the CA comprising a platform for fashion social media, a platform for fashion social networking, a platform for discussing fashion TOI, a fashion television broadcasting platform, a photographic television platform “
[0433] … “The multimedia MT (mobile TV platform )further includes product for image sharing, security monitoring, and for managing plurality of devices to determine destination, locations and/or applications within an environment, such as SNE, wireless network, SN, devices network, wearable communication network, a network community, business, school, community environment, etc., as well as their surrounding areas“).
Therefore, from the teaching of Tabe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content distribution system of Robinson to include the above claim elements as taught by Tabe in order to support a variety of platforms for communication devices.
Tsai teaches
receive, from a producer device, raw In-Real Life (IRL)-media data; parse engagement entity profile data associated with the engagement entity to identify interests and preferences associated with the engagement entity

generate an Audience Interaction (Al)-score for the individual interaction, based at least in part on analysis of the current engagement metadata and the interests preferences associated with the engagement entity
(see [0067, 0068] and FIG. 5 which show and discuss producers, and engagement score based on social interaction. See FIG. 4 for one’s customer’s individual interaction and the ensuing score and profile data.) 
generate one or more recommendations for transmission to the engagement entity, based at least in part on the AI-score being greater than a predetermined threshold.
(see [0067, 0068] and FIG. 5 which show and discuss producers, and engagement score based on social interaction and the recommendations being made based on recommendation thresholds) 
Therefore, from the teaching of Tsai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content distribution system of Robinson in view of Tabe to include the above claim elements as taught by Tsai in order to make effective recommendations to users based on real-time data and analytics.
Claim 2:
Robinson discloses
the engagement entity corresponding to one of a producer of the raw IRL-media data, a first merchant associated with the product-service offering that is embedded within the curated IRL-media data, or a second merchant associated with the curator input of the curated IRL-media data.
(see Robinson [0031] which discloses sponsors [merchants] of videos modifying [curating] videos to suit users etc.
See also “[0108] Imagery such as branding can be inserted real-time into a "live" virtual experience. For example, a viewer could click on a brand insertion and see virtual product rooms, virtual meeting rooms, virtual social networks, and the like, while still in the video. If the McDonalds' brand insertion were clicked on, the viewer could be placed in a social networking room that is completely branded everywhere by McDonalds.TM., giving advertisers more exposure to viewers' attention“.)
Claim 3:
Robinson discloses
the one or more modules are further executable by the one or more processors to:
in response to receipt of the raw IRL-media data from the producer device, cause a user interface of the producer device to display a first selectable option and a second selectable option, the first selectable option corresponding to a selection of a product-service offering from a plurality of product-service offerings for incorporation into the curated IRL-media data, and the second selectable option corresponding to a form of the temporal placement of the product-service offering within the curated IRL-media data; 

receive, via the producer device, a first selection that is associated with the first selectable option and a second selection that is associated with the second selectable option, wherein, the curator input to generate the curated IRL-media data is based at least in part on the first selection and the second selection.
(see Robinson [0213] which discloses users being able to click on videos, pictures, scenes, etc. and get linked to other users who are engaged with similar content, and then further clicking on other objects within the picture-in-picture window).
Claim 5:
Robinson discloses
the one or more modules are further executable by the one or more processors to: cause the user interface of the producer device to display a third selectable option of one or more curating merchants with service offerings to curate the raw IRL-media data; 
(see Robinson [0031] which discloses sponsors [merchants] of videos modifying [curating] videos to suit users etc.

receive, via the producer device, a third selection of a curating merchant of the one or more curating merchants, 
(see Robinson …users receiving modified [curated] videos via “[0108] Imagery such as branding can be inserted real-time into a "live" virtual experience. For example, a viewer could click on a brand insertion and see virtual product rooms, virtual meeting rooms, virtual social networks, and the like, while still in the video. If the McDonalds' brand insertion were clicked on, the viewer could be placed in a social networking room that is completely branded everywhere by McDonalds.TM., giving advertisers more exposure to viewers' attention“.)
wherein, the curator input to generate the curated IRL-media data is further based at least in part on the curating merchant.

Claim 7:
Robinson discloses
the real-time communication connection corresponds to one of a real-time audio-based communication connection, a real-time text-based communication connection, a real-time audio-visual communication connection, or a realtime social media platform connection.
(see Robinson [0052] which discloses audio and video digital content in a social network environment
[0093] ..” Users will be able to drag and drop or upload content from one web community/web page to the other through the ADDnCLICK platform. This feature gives users the ability to have a richer and unlimited social experience among users of all web communities that: (i) is not limited to members of just one web community; (ii) is interactive; (iii) is in real time; and (iv) is in one unifying, central platform)
Claim 9:
Robinson discloses
the current engagement metadata includes at least one of location data associated with the audience member of the audience device or the engagement device, keywords derived from the real-time communication, or profile data associated with the audience member or the engagement entity.
(see Robinson [0201] which discloses engagement data and leveraging location via “if a user is taking a photo of Niagara Falls, an image recognition program or a voice recognition program could be used to determine that the photo is of Niagara Falls, and that metadata can be sent to the ADDnCLICK social network to link the photographers to others who are concurrently engaged in the same/similar content (re Niagara Falls). One photographer in the lower basin of Yosemite Falls could be taking a cell phone photo of the falls and be linked to other photographers at a higher geographic point who have their cameras aimed at the same falls, and/or be connected to anyone on the internet who is engaged in the same metadata as the falls. For example, a student in Sri Lanka who is researching Yosemite Falls can be linked to people who are actually at Yosemite Falls and be able to connect to those tourists and communicate with them through an ADDnCLICK-enabled network“
[0093] ..” Users will be able to drag and drop or upload content from one web community/web page to the other through the ADDnCLICK platform. This feature gives users the ability to have a richer and unlimited social experience among users of all web communities that: (i) is not limited to members of just one web community; (ii) is interactive; (iii) is in real time; and (iv) is in one unifying, central platform)
Claim 10:
Robinson discloses
the one or more modules are further executable by the one or more processors to: determine an engagement context of the real-time communication between the audience member and the engagement entity, based at least in part on the current engagement metadata, the engagement context corresponding to one of a product, category of products, a service, a category of services, an event, a category of events, a merchant, a category of merchants, a place, or a category of places, 
(see Robinson [0226] which discloses context, events, [0201, 0217] places, [0164] products and services, etc.
[0093] ..” Users will be able to drag and drop or upload content from one web community/web page to the other through the ADDnCLICK platform. This feature gives users the ability to have a richer and unlimited social experience among users of all web communities that: (i) is not limited to members of just one web community; (ii) is interactive; (iii) is in real time; and (iv) is in one unifying, central platform“).
wherein, to generate the one or more recommendations is further based at least in part on the engagement context.
(see Robinson [0112] which discloses using user click activity to recommend content of interest).
Claim 11
The Combination of Robinson, Tabe and Tsai does not disclose
the one or more modules are further executable by the one or more processors to: determine that the Al-score for the individual interaction between the engagement device and the audience device is greater than a predetermined threshold; transmit at least one recommendation to the engagement entity based at least in part on the Al-score being greater than the predetermined threshold, 
Tsai teaches
the one or more modules are further executable by the one or more processors to: determine that the Al-score for the individual interaction between the engagement device and the audience device is greater than a predetermined threshold; transmit at least one recommendation to the engagement entity based at least in part on the Al-score being greater than the predetermined threshold, 
(see [0067, 0068] and FIG. 5 which show and discuss producers, and engagement score based on social interaction and the recommendations being made based on recommendation thresholds) 
Therefore, from the teaching of Tsai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content distribution system of Robinson in view of Tabe to include the above claim elements as taught by Tsai in order to improve the targeted user’s experience.
Claim 12:
Robinson discloses
One or more non-transitory computer-readable media storing computer-executable instructions that, when executed on one or more processors, cause the one or more processors to perform acts comprising:
generating curated IRL-media data associated with the engagement entity, based at least in part on receipt of a raw IRL-media data, the curated IRL-media data including a temporal placement of a product-service offering;
(see Robinson [0031] which discloses sponsors [merchants] of videos modifying [curating] videos to suit users etc.
(see also “[0108] Imagery such as branding can be inserted real-time into a "live" virtual experience. For example, a viewer could click on a brand insertion and see virtual product rooms, virtual meeting rooms, virtual social networks, and the like, while still in the video. If the McDonalds' brand insertion were clicked on, the viewer could be placed in a social networking room that is completely branded everywhere by McDonalds.TM., giving advertisers more exposure to viewers' attention“)
transmitting the curated IRL-media data for dissemination to at least on third-party multimedia platform;
(see Robinson [0217] ..” Users can also place objects in the panoramic environment, including objects created by the user or by a third party. Those objects can be defined as being content and can be used to link users together who are engaged in the same/similar content“).
establishing on an engagement platform, a real-time communication connection for an individual interaction between the audience device associated with the third-party multimedia platform
(see Robinson [0052] which discloses audio and video digital content [communication channel] in a social network environment
 Users will be able to drag and drop or upload content from one web community/web page to the other through the ADDnCLICK platform. This feature gives users the ability to have a richer and unlimited social experience among users of all web communities that: (i) is not limited to members of just one web community; (ii) is interactive; (iii) is in real time; and (iv) is in one unifying, central platform“
[0161] ..one aspect of engagement request, that is requests related to IDs..” then at block 808 it is determined whether one or more of the users has requested that he or she be treated as a private user whose contents and creation or viewing habits are confidential. If not, then at block 810 it is determined whether one or more of the users has requested that he or she be treated as an anonymous (ANON) user whose identity is confidential. If not, then at block 812, non-private and anonymous users are invited, based upon their common interests, into a rich-content social network“)
analyzing engagement metadata associated with the real-time communication connection; 
(see Robinson [0112] which discloses using user click activity to recommend content of interest
[0093] ..” Users will be able to drag and drop or upload content from one web community/web page to the other through the ADDnCLICK platform. This feature gives users the ability to have a richer and unlimited social experience among users of all web communities that: (i) is not limited to members of just one web community; (ii) is interactive; (iii) is in real time; and (iv) is in one unifying, central platform“)
generating at least one recommendation for the engagement entity, based at least in part on analysis of the engagement metadata; and

transmitting the at least one recommendation to the engagement entity.
(see Robinson [0112] and FIG. …which discloses use of user context [engagement data] to recommend transmission of ADDnCLICK Rooms that relate to the context).
Robinson does not disclose
parsing engagement entity profile data associated with the engagement entity to identify interests and preferences associated with the engagement entity
generating an Audience Interaction (Al)-score for the individual interaction, between the engagement device and the audience device, based at least in part on analysis of the current engagement metadata and the interests preferences associated with the engagement entity
generating at least one recommendations for transmission to the engagement entity, based at least in part on the AI-score being greater than a predetermined threshold.
While Robinson discloses individual types of third-party multimedia platforms, it is not clear that these platforms include: a social media platform, a social networking platform, and a multimedia platform
Tabe teaches
a social media platform, a social networking platform, and a multimedia platform
a platform for fashion social media, a platform for fashion social networking, a platform for discussing fashion TOI, a fashion television broadcasting platform, a photographic television platform “
[0433] … “The multimedia MT (mobile TV platform )further includes product for image sharing, security monitoring, and for managing plurality of devices to determine destination, locations and/or applications within an environment, such as SNE, wireless network, SN, devices network, wearable communication network, a network community, business, school, community environment, etc., as well as their surrounding areas“).
Therefore, from the teaching of Tabe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content distribution system of Robinson to include the above claim elements as taught by Tabe in order to support a variety of platforms for communication devices.
Tsai teaches
parsing engagement entity profile data associated with the engagement entity to identify interests and preferences associated with the engagement entity
(See [0050, 00061] which discuss analysis [parsing] of user profile data and interaction data. See [0067, 0068] and FIG. 5 which show and discuss producers, and engagement score based on social interaction) 
generating an Audience Interaction (Al)-score for the individual interaction, based at least in part on analysis of the current engagement metadata and the interests preferences associated with the engagement entity
(see [0067, 0068] and FIG. 5 which show and discuss producers, and engagement score based on social interaction. See FIG. 4 for one’s customer’s individual interaction and the ensuing score and profile data.) 
generating at least one recommendations for transmission to the engagement entity, based at least in part on the AI-score being greater than a predetermined threshold.
(see [0067, 0068] and FIG. 5 which show and discuss producers, and engagement score based on social interaction and the recommendations being made based on recommendation thresholds) 
Therefore, from the teaching of Tsai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content distribution system of Robinson in view of Tabe to include the above claim elements as taught by Tsai in order to make effective recommendations to users based on real-time data and analytics.
Claim 17:
Robinson discloses
A computer-implemented method, comprising: under control of one or more processors:
receiving, via a producer device, raw In-Real-Life (IRL) media data and a request for curating services to generate curated IRL-media data that is based at least in part on the raw IRL-media data;

generating, the curated IRL-media data for transmission to at least one third-party multimedia platform for dissemination to one or more audience devices;
(see Robinson [0217] ..” Users can also place objects in the panoramic environment, including objects created by the user or by a third party. Those objects can be defined as being content and can be used to link users together who are engaged in the same/similar content“).
receiving, from an audience device, an engagement request to establish a communication channel with at least a producer associated with the raw IRL-media data;

establishing on an engagement platform, a real-time communication connection for an individual interaction between the audience device and a producer device associated with the producer 
(see Robinson [0052] which discloses audio and video digital content [communication channel] in a social network environment
[0093] ..” Users will be able to drag and drop or upload content from one web community/web page to the other through the ADDnCLICK platform. This feature gives users the ability to have a richer and unlimited social experience among users of all web communities that: (i) is not limited to members of just one web community; (ii) is interactive; (iii) is in real time; and (iv) is in one unifying, central platform“
[0161] ..one aspect of engagement request, that is requests related to IDs..” then at block 808 it is determined whether one or more of the users has requested that he or she be treated as a private user whose contents and creation or viewing habits are confidential. If not, then at block 810 it is determined whether one or more of the users has requested that he or she be treated as an anonymous (ANON) user whose identity is confidential. If not, then at block 812, non-private and anonymous users are invited, based upon their common interests, into a rich-content social network“).
the real-time communication connection corresponds to one of a real-time audio, or a real-time audio-visual communication connection.

[0093] ..” Users will be able to drag and drop or upload content from one web community/web page to the other through the ADDnCLICK platform. This feature gives users the ability to have a richer and unlimited social experience among users of all web communities that: (i) is not limited to members of just one web community; (ii) is interactive; (iii) is in real time; and (iv) is in one unifying, central platform
analyzing engagement metadata associated with the real-time communication connection; 
(see Robinson [0112] which discloses using user click activity to recommend content of interest
[0093] ..” Users will be able to drag and drop or upload content from one web community/web page to the other through the ADDnCLICK platform. This feature gives users the ability to have a richer and unlimited social experience among users of all web communities that: (i) is not limited to members of just one web community; (ii) is interactive; (iii) is in real time; and (iv) is in one unifying, central platform“)
Robinson does not disclose
parsing producer profile data associated with the producer to identify interests and preferences associated with the engagement entity
generating an Audience Interaction (Al)-score for the individual interaction, between the audience device and the producer device, based at least in part on analysis of the current engagement metadata and the interests preferences associated with the producer
generating one or more recommendations for transmission to the producer, based at least in part on the AI-score.
While Robinson discloses individual types of third-party multimedia platforms, it is not clear that these platforms include: a social media platform, a social networking platform, and a multimedia platform
Tabe teaches
a social media platform, a social networking platform, and a multimedia platform
(see Tabe [0199] …”CA [communication apparatus] 430 further comprises a system and/or tool for enabling personalized stylist services that include evaluating the physical attributes of a person/business lifestyle, lifestyle expression, corporate fashion, business fashion, casual fashion, cultural fashion, community fashion, and fashion styles of others; recommending … the CA comprising a platform for fashion social media, a platform for fashion social networking, a platform for discussing fashion TOI, a fashion television broadcasting platform, a photographic television platform “
[0433] … “The multimedia MT (mobile TV platform )further includes product for image sharing, security monitoring, and for managing plurality of devices to determine destination, locations and/or applications within an environment, such as SNE, wireless network, SN, devices network, wearable communication network, a network community, business, school, community environment, etc., as well as their surrounding areas“).
Therefore, from the teaching of Tabe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content distribution system of Robinson to include the above claim elements as taught by Tabe in order to support a variety of platforms for communication devices.
Tsai teaches
parsing producer profile data associated with the producer to identify interests and preferences associated with the engagement entity
(See [0050, 00061] which discuss analysis [parsing] of user profile data and interaction data. See [0067, 0068] and FIG. 5 which show and discuss producers, and engagement score based on social interaction) 
generating an Audience Interaction (Al)-score for the individual interaction, between the audience device and the producer device, based at least in part on analysis of the current engagement metadata and the interests preferences associated with the producer
(see [0067, 0068] and FIG. 5 which show and discuss producers, and engagement score based on social interaction. See FIG. 4 for one’s customer’s individual interaction and the ensuing score and profile data.) 
generating one or more recommendations for transmission to the producer, based at least in part on the AI-score.


Therefore, from the teaching of Tsai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content distribution system of Robinson in view of Tabe to include the above claim elements as taught by Tsai in order to make effective recommendations to users based on real-time data and analytics.
Claim Rejections - 35 USC § 103
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 20120124486), in view of Tabe (US 20150271557), in view of Tsai et al. (US 20150347593), and further in view of Brown et al. (US 20100023398). 
Claim 4:
The Combination of Robinson, Tabe and Tsai does not disclose
the form of the temporal placement of the product-service offering corresponds to one of an interstitial placement of the product-service offering within the curated IRL-media data that is configured to commence at a selected point in time during the curated IRL-media data, or an inset placement of the product-service offering that is configured to commence at a selected point in time during the curated IRL-media data.
Brown teaches
the form of the temporal placement of the product-service offering corresponds to one of an interstitial placement of the product-service offering within the curated IRL-media data that is configured to commence at a selected point in time during the curated IRL-media data, or an inset placement of the product-service offering that is configured to commence at a selected point in time during the curated IRL-media data.
(see Brown [0103] which discusses interstitial placement [insterstitial ads] and user interaction via “At the end of the video in the interstitial advertisement, the user can be provided with further engagement options, such as by presenting an interactive advertisement or an interaction prompt as previously discussed herein. Such engagement options can include replaying the advertisement video, visiting a website to learn more about the advertised product, or sharing the advertisement video with one or more other users“).
Therefore, from the teaching of Brown, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content distribution system of Robinson in view of Tabe and Tsai to include the above claim elements as taught by Brown in order to strategically place ads in content.
Claim 6:
Robinson discloses
the one or more modules are further executable by the one or more processors to: generate an engagement request for the curated IRL-media data that includes one or more selectable options to communicatively engage within one or more engagement entities on the engagement platform, 

The Combination of Robinson, Tabe and Tsai does not disclose
to generate the curated IRL-media data further includes at least one of an interstitial placement of the engagement request within the curated IRL-media data, or an inset placement of the engagement request that is embedded within the curated IRL-media data.
Brown teaches
to generate the curated IRL-media data further includes at least one of an interstitial placement of the engagement request within the curated IRL-media data, or an inset placement of the engagement request that is embedded within the curated IRL-media data.

Therefore, from the teaching of Brown, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content distribution system of Robinson in view of Tabe and Tsai to include the above claim elements as taught by Brown in order to strategically place ads in content.
Claims 8, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 20120124486), in view of Tabe (US 20150271557), in view of Tsai et al. (US 20150347593), and further in view of Rao et al. (US 20140019542). 
Claim 8:
Robinson discloses
the one or more modules are further executable by the one or more processors to: retrieve, from a data-store, historical engagement metadata that corresponds to historical instances of interaction via the engagement platform by the engagement entity;
(see Robinson [0226] re context awareness, history and social interactions)
wherein, to generate the one or more recommendations is based at least in part on analysis of the current engagement metadata.
(see Robinson [0112] which discloses using user click activity to recommend content of interest).
The Combination of Robinson, Tabe and Tsai does not disclose
generate an engagement entity statistical model associated with the engagement entity, based at least in part on the historical engagement metadata; and
analyze the current engagement metadata to identify similarities between the audience member of the audience device and the engagement entity, based at least in part on the engagement entity statistical model, and

Rao teaches
generate an engagement entity statistical model associated with the engagement entity, based at least in part on the historical engagement metadata; and
(see Rao [0052] which discusses the use of statistical methods [probability distributions], machine learning and past web visits and merchant purchases  to make predictions)
analyze the current engagement metadata to identify similarities between the audience member of the audience device and the engagement entity, based at least in part on the engagement entity statistical model, and
(see Rao [0052] which discusses the use of statistical methods [probability distributions], machine learning and past web visits and merchant purchases  to make predictions, 
see [0208] which discusses matching [similarities] users based on prior history)
Therefore, from the teaching of Rao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content distribution system of Robinson in view of Tabe and Tsai to include the above claim elements as taught by Rao in order to strategically place ads in content.
Claim 13:
The Combination Robinson, Tabe and Tsai does not disclose
storing instructions that, when executed cause the one or more processors to perform acts comprising: retrieving, from a data-store, a first profile of an audience member associated with the audience device and a second profile associated with the engagement entity, 
wherein analyzing the engagement metadata further includes identifying data patterns between real-time communication and the second profile of the engagement entity; 
Rao teaches
storing instructions that, when executed cause the one or more processors to perform acts comprising: retrieving, from a data-store, a first profile of an audience member associated with the audience device and a second profile associated with the engagement entity, 
(see Rao [0317] which discusses profile established by user A and supply vendor group profile).
wherein analyzing the engagement metadata further includes identifying data patterns between real-time communication and the second profile of the engagement entity; 
(see Rao [0208] where patterns [behaviors and prior history] and profile data are used to match users more efficiently with products
[0104] …”real-time chat and ad sever”).
Therefore, from the teaching of Rao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content distribution system of Robinson in view of Tabe and Tsai to include the above claim elements as taught by Rao in order to leverage user behavior with advertisements.
Claim 14:
Robinson discloses
the at least one recommendation corresponds to a recommendation to solicit the additional producer of raw IRL-media data to incorporate the product-service offering associated with the merchant within a prospective IRL-media data; and transmitting the at least one recommendation to the merchant.
(see Robinson [0112] which discloses using user click activity to recommend content of interest).
The Combination of Robinson, Tabe and Tsai does not disclose
the engagement entity corresponds to a merchant associated with the product-service offering, and further storing instructions that, when executed cause the one or more processors to perform acts comprising: retrieving, via a data-store, profile data associated with an audience member of the audience device;
identifying, an additional producer of raw IRL-media data that the audience member has previously engaged on the engagement platform, based at least in part on the profile data, 
Rao teaches
the engagement entity corresponds to a merchant associated with the product-service offering, and further storing instructions that, when executed cause the one or more processors to perform acts comprising: retrieving, via a data-store, profile data associated with an audience member of the audience device;
(see Rao [0317] which discusses profile established by user A)
identifying, an additional producer of raw IRL-media data that the audience member has previously engaged on the engagement platform, based at least in part on the profile data, 

Therefore, from the teaching of Rao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content distribution system of Robinson in view of Tabe and Tsai to include the above claim elements as taught by Rao in order to strategically place ads in content.
Claim 15:
Robinson discloses
transmitting an additional recommendation to the curating merchant that corresponds to a request for curating services from an additional producer of raw IRL media data for a prospective curated IRL-media data; 
 (see Robinson [0112] which discloses using user click activity to recommend content of interest).
The Combination of Robinson, Tabe and Tsai does not disclose
the engagement entity corresponds to a curating merchant associated with the product-service offering, and further storing instructions that, when executed cause the one or more processors to perform acts comprising: retrieving, via a data-store, profile data associated with an audience member of the audience device;
identifying an additional producer of raw IRL-media data that the audience member has previously engaged on the engagement platform, based at least in part on the profile data, and
Rao teaches
the engagement entity corresponds to a curating merchant associated with the product-service offering, and further storing instructions that, when executed cause the one or more processors to perform acts comprising: retrieving, via a data-store, profile data associated with an audience member of the audience device;
(see Rao [0208] where patterns [behaviors and prior history] and profile data are used to match users more efficiently with products)
identifying, an additional producer of raw IRL-media data that the audience member has previously engaged on the engagement platform, based at least in part on the profile data, 
(see Rao [0208] where patterns [behaviors and prior history] and profile data are used to match users more efficiently with products)
Therefore, from the teaching of Rao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content distribution system of Robinson in view of Tabe and Tsai to include the above claim elements as taught by Rao in order to strategically place ads in content.
Claim 16:
Robinson discloses
the at least one recommendation corresponds to recommendation to solicit the one or more merchants to present product-service offerings for incorporation within a prospective curated IRL-media data;
(see Robinson [0112] which discloses using user click activity to recommend content of interest).
The Combination of Robinson, Tabe and Tsai does not disclose
the engagement entity corresponds to a producer associated with the product-service offering, and further storing instructions that, when executed cause the one or more processors to perform acts comprising: retrieving, via a data-store, profile data associated with an audience member of the audience device;
Rao teaches
the engagement entity corresponds to a producer associated with the product-service offering, and further storing instructions that, when executed cause the one or more processors to perform acts comprising: retrieving, via a data-store, profile data associated with an audience member of the audience device;
 (see Rao [0208] where patterns [behaviors and prior history] and profile data are used to match users more efficiently with products)
identifying, one or more merchants that the audience member has previously engaged on the engagement platform; 
 (see Rao [0208] where patterns [behaviors and prior history] and profile data are used to match users more efficiently with products)
Therefore, from the teaching of Rao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content distribution system of Robinson in view of Tabe and Tsai to include the above claim elements as taught by Rao in order to strategically place ads in content.
Claim 18:
Robinson discloses
the one or more recommendations is based at least in part on the particular merchant.
(see Robinson [0112] which discloses using user click activity to recommend content of interest).
The Combination of Robinson, Tabe and Tsai does not disclose
identifying a particular merchant that the audience member has previously engaged on the engagement platform, based at least in part on the profile data, 

retrieving, from a data-store, profile data associated with the audience member;
Rao teaches
identifying a particular merchant that the audience member has previously engaged on the engagement platform, based at least in part on the profile data, 
 (see Rao [0208] where patterns [behaviors and prior history] and profile data are used to match users more efficiently with products)
retrieving, from a data-store, profile data associated with the audience member;
(see Rao [0317] which discusses profile established by user A)
Therefore, from the teaching of Rao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content distribution system of Robinson in view of Tabe and Tsai to include the above claim elements as taught by Rao in order to strategically place ads in content.
Claim 19:
Robinson discloses
retrieving, from a data-store, historical engagement metadata that corresponds to historical instances of interactions via the engagement platform by the producer; 
(see Robinson [0226] re context awareness, history and social interactions)
The Combination of Robinson, Tabe and Tsai does not disclose
generating a producer-engagement model to identify similarities between the audience member of the audience device and the producer, based at least in part on the historical engagement metadata, 
analyzing the current engagement metadata is based at least in part on the producer-engagement model.
Rao teaches
generating a producer-engagement model to identify similarities between the audience member of the audience device and the producer, based at least in part on the historical engagement metadata, 
(see Rao [0052] which discusses the use of statistical methods [probability distributions], machine learning and past web visits and merchant purchases to identify similarities for matching)
analyzing the current engagement metadata is based at least in part on the producer-engagement model.
 (see Rao [0052] which discusses the use of analytical methods, machine learning and past web visits and merchant purchases  to make predictions, 
see [0208] which discusses matching [similarities] users based on prior history)
Therefore, from the teaching of Rao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content distribution system of Robinson in view of Tabe and Tsai to include the above claim elements as taught by Rao in order to strategically place ads in content.
Claim 20:
Robinson discloses
generating an IRL-media data packet for transmission to the at least one third-party multimedia platform for dissemination to the one or more audience devices, the IRL-media data packet including the curated IRL-media data and computing executable instructions that configure the curated IRL-media data for execution via the at least one third-party multimedia platform; 
(see Robinson [0217] ..” Users can also place objects in the panoramic environment, including objects created by the user or by a third party. Those objects can be defined as being content and can be used to link users together who are engaged in the same/similar content“).
transmitting the IRL-media data packet to the at least one third-party multimedia platform.
(see Robinson [0112] which discloses using user click activity to recommend content of interest).
The Combination of Robinson, Tabe and Tsai does not disclose
retrieving, profile data associated with the producer;
identifying at least one third-party multimedia platform that is associated with the producer, based at least in part on the profile data;
Rao teaches
retrieving, profile data associated with the producer;
 (see Rao [0317] which discusses profile established by user A)
identifying at least one third-party multimedia platform that is associated with the producer, based at least in part on the profile data;
 (see Rao [0208] where patterns [behaviors and prior history] and profile data are used to match users more efficiently with products)
Therefore, from the teaching of Rao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content distribution system of Robinson in view of Tabe and Tsai to include the above claim elements as taught by Rao in order to strategically place ads in content.
Response to Arguments
The Applicant's arguments and amendments necessitated new grounds of rejection. Therefore the Applicant’s arguments are moot in view of new grounds of rejection made above in this office action.  
The Applicant has not overcome the Alice 101 rejection. The new Alice 101 rejection details the reasons for "abstract Idea" and "not being significantly more".


5. parsing profile data to identify interest and preferences
6. analyzing the engagement data to identify similarities
7. generating and audience interaction score in real-time based on current engagement data interests and preferences
8. generating recommendations for the producer

On page 16, the Applicant argues that “claim 1, as amended, integrates the alleged judicial exception into a practical application”. However the Examiner finds that there is a generally linking the use of the judicial exception to a particular technological environment or field of use, such as steps 5-7 above in order to make recommendations.   
On page 17, the Applicant argues that the claimed invention is “significantly more”. The Examiner points out that in the Bascom decision at page 14, it states, "An inventive concept that transforms the abstract idea into a patent-eligible invention must be significantly more than the abstract idea itself, and cannot simply be an instruction to implement or apply the abstract idea on a computer. Id. at 2358". So the Examiner finds that the Applicant amended claim 1, 2 and 17 do not go beyond adding instructions to implement the abstract idea, such as steps 5-7 above. Therefore the applicant’s arguments have been considered and found to be unpersuasive.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Monday through Thursday from 7:30am to 7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas whose telephone number is 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6102.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/RMH/

/Rodney Henry/ Patent Examiner Art Unit 3681

/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688